By the Court, Rhodes, J.:
It is alleged in the complaint that the mortgaged premises are the separate property of Margaret Rodgers, and upon this averment issue was taken. The Court found that all the allegations of the complaint were true, and this finding not being questioned in the motion for a new trial, it is unnecessary to consider any of the alleged errors in law specified in the statement, except those bearing upon the question of ownership of the premises; for if they are the separate property of Margaret Rodgers, the appellant, P. R. Rodgers, has no interest in resisting the foreclosure of the mortgage. The only specifications which have any bearing on that question, are the last three; and they relate to the exclusion of the testimony of P. R. Rodgers on the ground that he had been convicted of a felony and sentenced to the State Prison.
After the record of his conviction and sentence was introduced in evidence, he introduced a document, signed by the Governor, purporting to have been executed in accordance with the Act of March 7, 1868, (Stats. 1867-8, p. 111,) by which, on account of good conduct of P. R. Rodgers during his imprisonment, etc., the warden of the State Prison was ordered to release him upon a day therein named; and it was further ordered that on that day he be *18“ restored to all the rights and privileges of citizenship to which he was entitled before the aforesaid conviction and imprisonment.” The character and effect of a similar executive document was considered by this Court in People v. Bowen, (43 Cal. 439,) and it was there held that it did not amount to a pardon, and consequently did not remove the disability to testify annexed by law to a conviction for a felony. Upon the authority of that case, we hold that the Court did not err in refusing to permit P. R. Rodgers to testify.
Judgment and order affirmed.
Mr. Chief Justice Wallace did not express an opinion.